Citation Nr: 1755782	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for posttraumatic disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1974 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii.  

The Veteran testified at a Board hearing in August 2017.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACTS

The preponderance of the evidence is against find that the Veteran has a confirmed diagnosis of PTSD related to an in-service stressor.  

CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his PTSD in a letter dated April 2012.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in October 2012.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in October 2012.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).  

The law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996);  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396;  Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Application for the Veteran's benefits was in August 2009.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000);  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran contends that he suffers from PTSD as a result of his military service.  He asserts that during service in 1994, he was assigned to the USS Foster.  While on assignment, he witnessed burned bodies from a rescue mission to put out an onboard fire of a merchant vessel.  The Veteran also contends that he was involved in a cleanup assignment after a bombing of a Marines barrack in Beirut.  The Veteran asserts that his witnessing of dead and burnt bodies had triggered his PTSD for the past several years.  

After attempts to confirm his stressors relating to the above USS Foster rescue mission, VA issued a memorandum dated June 2012 detailing a formal finding of a lack of information required to corroborate stressors associated with PTSD.  According to JSRRC, the USS Paul F. Foster responded to a distress call from the merchant vessel, Glorious City on July 31, 1994.  However, the report concluded that there were no casualties reported.  This directly conflicts the Veteran's testimony regarding the deaths and injuries resulting from burns that he witnessed during the mission.  

While the USS Foster rescue mission was confirmed, the Veteran's stressor stating that he assisted in the clean-up after the bombing of the Marines barracks in Beirut was insufficient to be verified by JSRRC, and cannot be conceded.  After following procedures to obtain further information, it was concluded that all efforts to obtain the needed information have been exhausted and further attempts would be futile.  

Furthermore, the Veteran's medical evidence does not show a clear diagnosis of PTSD.  In a December 2009 PTSD screening, the Veteran was found to have tested negative for PTSD.  But, in a later screening in February 2012, a social worker found that the Veteran suffered from symptoms consistent with PTSD.  It is noted that during this screening, that aside from the previously asserted military stressor, the Veteran also discussed other events outside his service that may contribute to his positive results at the screening.  Those events include the death of his wife and a tsunami that occurred in 2009, to which the Veteran stated that he almost lost his family.  

Later in October 2012, the Veteran underwent a mental status evaluation.  The VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD in DSM-IV.  Based on the Veteran's report, the examiner found that the Veteran was exposed to a traumatic event and has recurring distressing recollections of the event.  He also added that the Veteran made efforts to avoid thoughts and activities associated with the trauma.  The Veteran also reported symptoms that included chronic sleep impairment and mild memory loss.  However, after testing, the examiner issued a clinical finding that the Veteran had scored 37 points, which was well below the accepted threshold of symptoms consistent with a diagnosis of PTSD.  The examiner specifically stated that while the Veteran may have been symptomatic in the past, he does not currently suffer from PTSD.  He went on to explain that Veteran's intrusive symptoms were limited and were not particularly distressing, and that his arousal symptoms including sleep disturbance and irritability, were likely due to his sleep apnea.  Instead of PTSD, the examiner issued a diagnosis of alcohol abuse and added that the symptoms were not severe enough either to interfere with occupational and social functioning to require continuous medication.  The examiner also added that the Veteran had no other mental disorders.  The diagnosis of PTSD, as well as alcohol abuse was later ruled out in a May 2012 VA treatment record.  

In July 2014, the Veteran underwent another PTSD screening, where he tested positive.  Naturally, he then visited a VA treatment facility for further evaluation for PTSD in August 2014.  Upon evaluation, the psychiatrist found the Veteran to be alert, oriented to person, place, and time.  His speech was normal, his stream of thought was linear, and he demonstrated that he was goal oriented.  There was also no evidence of suicidal ideations or hallucinations.  In conclusion, the psychiatrist found that the Veteran's PTSD was in remission.  

The Board finds that the asserted in-service stressor of dead and burned bodies, which some medical treatment reports (specifically the February 2012 treatment record) have found to be medically linked to the Veteran's symptoms, is not verified.  Military personnel records are silent to any in-service event(s).  A search to verify the reported stressors was conducted by the JSRRC.  However, the search resulted in the stressors being unverified.  The Board acknowledges that while the rescue mission by the USS Foster was confirmed, the JSRRC report contradicts the Veteran's statement, since the report revealed that there were no casualties during the rescue mission.  

Furthermore, the Veteran's service treatment records do not indicate any in-service event or injury of this nature.  Under Moreau, the Veteran's statements and testimony is insufficient, on its own, to establish and verify the stressor, as it must be corroborated by other evidence of record.  Since the Veteran is not claiming a stressor relating to combat experience, a fear of hostile military or terrorist activities, a stressor relating to a prisoner of war experience, or personal assault in service, his testimony does not allow for a relaxed evidentiary standard under 38 C.F.R. § 3.304(f).  

Since the evidence of record does not support a diagnosis of PTSD that is linked to a confirmed in-service stressor, the preponderance of the evidence is against service connection for PTSD, and the benefit of the doubt doctrine does not apply.  Thus, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

In his August 2017 hearing, the Veteran's representative requested a new VA examination for the Veteran's claim of sleep apnea.  

The Veteran has submitted lay statements to support the occurrences of his symptoms.  He stated that several times per week, he wakes with an overwhelming sense of being smothered and choking.  He also added that on several occasions, his wife has had to wake him up by slapping him when he stops breathing.  In August 2016, the Veteran's son and daughter submitted letters that describes the Veteran's sleep apnea.  They reported on the Veteran's loud snoring and his interrupted breathing.  They also added that the Veteran does not get a full nights rest but instead takes 1 to 2 hour naps.  Because of lack of sleep, the Veteran experiences excessive drowsiness, causing him to fall asleep while standing, talking, and driving. 

The Veteran's Service Treatment Records (STRs) lacked complaints relating to sleep problems or excessive snoring.  While the Veteran asserted that his fellow servicemen have witnessed his snoring, the Veteran did not provide any buddy statements that would corroborate the occurrences.  

In July 2011, the Veteran private treatment record from Pacific Sleep Tech documented a diagnosis of sleep apnea.  The study, however, did not offer an opinion as to whether or not the Veteran's sleep apnea was related to service.  

The Veteran was afforded a VA examination in August 2012.  There, the Veteran claims that he started suffering from disrupted snoring during active service before 2002.  His wife noticed these symptoms around 1988 as well as his shipmates who boarded with him for up to six months while at sea.  He told the examiner that he was not sent for a sleep study until 2008, post service.  That sleep study provided a positive diagnosis for obstructive sleep apnea.  Consequently, the Veteran was issued a CPAP machine.  The examiner noted symptoms attributable to sleep apnea such as persistent daytime hyper-somnolence, nocturnal apnea, and disruptive snoring.  However, an opinion as to the etiology of the Veteran's sleep apnea was also not offered.  

He was afforded another VA examination in April 2014.  That VA examiner opined that it was less likely than not that the Veteran's sleep apnea incurred in or is related to his military service.  In his rationale, the VA examiner pointed out that the Veteran was diagnosed with obstructive sleep apnea in 2012, based on a sleep study done in 2008.  However, he found that this opinion was written based on the presumption that the Veteran had snoring and apnea during military service, which has never been confirmed, as there is no corroboration through treatment records or buddy statements.  Although the Veteran may have possible snoring and apnea during service, the diagnosis of obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5.  The examiner provided that a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea.  Therefore, a veteran can have snoring and apnea during military service without meeting the diagnostic criteria for obstructive sleep apnea.  As a result, the complaint of snoring and apnea or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea.  Therefore the Veteran's obstructive sleep apnea diagnosed after service in 2012 is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The Board however, finds that a remand is warranted.  The Veteran's representative has asserted that after the December 2015 sleep study, which shows a clear diagnosis of sleep apnea, another examination may offer a clarifying opinion as to the nature and etiology of the Veteran's sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination regarding his sleep apnea. The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had onset in or is related to his military service.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




